Name: Commission Regulation (EEC) No 3198/87 of 26 October 1987 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/2727 . 10 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3198/87 of 26 October 1987 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 875/87 (3), as last amended by Regulation (EEC) No 2852/87 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 875/87 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 2 November 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183 , 16 . 7 . 1980, p. 1 . (2) OJ No L 79 , 21 . 3 . 1987, p. 3 . (3) OJ No L 83 , 27 . 3 . 1987, p. 38 . b) OJ No L 272, 25 . 9 . 1987 , p. 19 . No L 304/28 Official Journal of the European Communities 27. 10 . 87 ANNEX to the Commission Regulation of 26 October 1987 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 44 from 2 to 8 November 1987 (') Week No 45 from 9 to 15 November 1987 (') Week No 46 from 16 to 22 November 1987 (') Week No 47 from 23 to 29 November 1 987 (') Week No 48 from 30 November to 6 December 1987 (') 02.01 A IV b) 1 156,488 158,753 162,983 167,213 171,450 2 1 09,542 111,127 114,088 117,049 120,015 3 172,137 174,628 179,281 183,934 188,595 4 203,434 206,379 211,878 217,377 222,885 5 aa) 203,434 206,379 211,878 217,377 222,885 bb) 284,808 288,930 296,629 304,328 312,Q39 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82 .